Citation Nr: 1427898	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  07-35 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2011, the Board remanded the case for additional development to include scheduling the Veteran for a VA examination to ascertain the nature and likely etiology of his low back disorder.  After physical examination, the examiner who had also conducted an examination in May 1998, opined that the Veteran's back disorder was less likely than not incurred in or caused by claimed in-service injury.

In December 2013, the Board referred the case for an opinion by an orthopedic surgeon or a neurosurgeon to provide an advisory opinion to whether the Veteran's lumbar spine disorder was in any way related to the symptoms documented during active duty service or in anyway related to his service-connected knee disorders.  In an April 2014 letter to VA, a VA orthopedic specialist noted that he had inquired about images/imaging to be sent to him to support his review of the file and the Veteran's complaint but had been informed that copies of the images were unavailable to review.  As such, the specialist was unable to provide an informed medical opinion.

It is the Board's opinion that the case must be remanded so that x-rays images of the Veteran's spine can be obtained so that an informed medical opinion can be provided.

Accordingly, the case is REMANDED for the following action:

1.  All indicated action should be taken to obtain all of the actual x-ray films, digital films, CT scans, and MRIs of the Veteran's lumbar spine from Atlanta VAMC.  If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. If no x-ray films, CT scans, or MRIs are obtained from Atlanta VAMC, the Veteran should be provided the necessary authorization forms for release of any actual private x-ray films, digital films, CT scan, and MRIs from his private physicians.  

3.  If no x-Ray films, CT scans or MRIs are obtained from Atlanta VAMC or from private physicians, the Veteran should be scheduled for a lumbar spine x-ray, CT scan or MRI.

4.  All newly-obtained records should be associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

5.  After the above has been accomplished, the claims file should be forwarded to a VA orthopedic surgeon or neurosurgeon, if possible. 

Based on a review of the file, including the claims file, Virtual VA records, and VBMS records, as well as the newly obtained x-ray films, CT scans and MRIs, the surgeon should render an opinion as to whether it is at least as likely as not the Veteran's lumbar spine disorder is in any way related to the symptoms documents during his active duty service or whether it is at least as likely as not that the lumbar spine disorder is an any way related to service-connected knee disorders.

The surgeon should provide a complete rationale for any opinion provided.
 
6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



